Motion Granted; Judgments Set Aside and Remanded and Memorandum
Opinion filed June 19, 2018.




                              In The

               Fourteenth Court of Appeals

                       NO. 14-16-00785-CV

                  WOODS MFI, LLC, Appellant
                                V.
                PLAINSCAPITAL BANK, Appellee

              On Appeal from the 129th District Court
                      Harris County, Texas
                Trial Court Cause No. 2016-01321

                       NO. 14-16-00820-CV

                   JOHN S. WOODS, Appellant
                                V.

                PLAINSCAPITAL BANK, Appellee

              On Appeal from the 129th District Court
                      Harris County, Texas
                Trial Court Cause No. 2014-16866
                MEMORANDUM                        OPINION


      In these appeals from a judgment signed June 21, 2016, and a turnover order
signed July 11, 2016, the parties filed a joint motion to reverse the trial court’s
judgment and order, and remand for rendition of judgment in accordance with the
parties’ settlement agreement. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, we set aside the judgment signed July 21, 2016, in trial court
cause number 2016-01321 without reference to the merits, and we set aside the
turnover order signed July 11, 2016, in trial court cause number 2014-16866, without
reference to the merits. We remand both cases to the trial court for rendition of
judgment in accordance with the parties’ agreement.



                                             PER CURIAM


Panel consists of Chief Justice Frost and Justices Wise and Jewell.




                                         2